Citation Nr: 1748748	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  14-00 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to service connection for alcohol dependence as secondary to service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to October 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office.  In June 2014 the Veteran testified before the undersigned sitting at the RO.  The Board remanded this case in June 2015 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU due to his service-connected PTSD.  Service connection is not in effect for any other disability.  In its June 2015 remand, the Board noted that the Veteran had also been diagnosed with alcohol dependence and stated:

[O]n examination in 2012 the Veteran stated that he has been depressed "for years" and he drank heavily to suppress those feelings.  When he was on the job, he drank whiskey daily to avoid having to deal with a co-worker who had been bothering him for the past 6 months.  The Veteran stated that he was laid off because of his inability to get along with his co-worker. . . .  [S]ervice connection is not precluded if alcohol abuse is secondary to a service-connected disability, such as if a Veteran has, as an example, PTSD and used alcohol and/or drugs to self-medicate.  Given the Veteran's assertions, the issue of entitlement to service connection for alcohol abuse should be adjudicated.  Additionally, this matter is inextricably intertwined with the Veteran's claim for entitlement to TDIU.

As a result, the Board directed the AOJ: "After adjudicating whether the Veteran's alcohol dependence is secondary to any service-connected disability/disabilities, readjudicate the Veteran's claim of entitlement to a TDIU."  (Emphasis added, internal citation omitted.)  However, it was not adjudicated.  As the Board found it inextricably intertwined with the issue of entitlement to a TDIU, another remand is required to ensure substantial compliance with the remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate in the first instance the issue of entitlement to service connection for alcohol dependence as secondary to service-connected PTSD.

2.  Readjudicate the issue of entitlement to a TDIU.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

